Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 1 of 13 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NE\ry YORK
                                       BROOKLYN DIVISION


  DISH NETWORK L.L.C.
  ANdNAGRASTAR LLC,                                Case No

         Plaintifß,



  JAMES ROY,

         Defendant.




                                 PLAINTIFFS' COMPLAINT

        Plaintiffs DISH Network L.L.C. ("DISH") and NagraStar LLC ("NagraStar", collectively

"Plaintiffs") file this complaint against the above-named Defendant and state   as   follows:

                                             PARTIES

        1.    Plaintiff DISH is a Colorado limited liability company with its principal place of

business located at960l South Meridian Blvd., Englewood, Colorado 80112.

        2.    Plaintiff NagraStar is a Colorado limited liability company with its principal place

of business located at 90 Inverness Circle East, Englewood, Colorado 80112.

        3.    Defendant James Roy ("Defendant") is an individual believed to be residing        atTll
E.24th St., Brooklyn, New York   1   1210.

                               JURISDICTION AND VENUE

        4.    This action alleges violations of the Digital Millennium Copyright Act,17 U.S.C.

$ 1201 et seq., the Federal Communications Act, 47 U.S.C. $ 605 et seq., and the Electronic


                                               1
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 2 of 13 PageID #: 2




     Communications Privacy Act, 18 U.S.C. $ 2511 et seq. Subject matter jurisdiction is proper in

     this Court pursuant to 28 U.S.C. $$ 1331 and 1338.

            5.         Defendant resides in and regularly conducts business in the State of New York, and

    therefore is subject to this Court's personal jurisdiction.

            6.         Venue is proper in this Court under 28 U.S.C. $ 1391(bX1) because Defendant

    resides in this   judicial district, $ 1391(bX2) because a substantialpartof the events giving rise to

    DISH Network's claims occurred in this district, and $ 1391(bX3) because Defendant is subject to

    personal jurisdiction in this   district. Venue is also proper in this Court under 28 U.S.C. g 1a00(a)

    because this case asserts claims relating to the protection of copyrighted works.

                                        NATURE OF THE ACTION'

           7.         On information and belief Defendant has been trafficking in server passcodes that

    are designed and used solely forpurposes of circumventing      DISH and NagraStar's security system

    and receiving   DISH's satellite broadcasts of copyrighted television programming without payrnent

    of the required subscription fee. Defendant is also believed to have personally used           server

passcodes to decrypt DISH's satellite signal and view DISH programming without authorization.

Defendant's actions violate the Digital Millennium Copyright Act, Federal Communications Act,

and Electronic Communications Privacy Act, as set forth below.

                         DISH'S SATELLITE TELEVISION PROGRAMMING

           8.         DISH uses high-powered satellites to broadcast television programming to millions

of subscribers in the United States thatpay DISH a subscription fee to receive such programming,




I
  The allegations made_by DISH and NagraStar concerning the whereabouts and wrongful conduct
of Defendant are based on the investigation completed toãate, and with the reasonable belief that
_further investigation and discoveryin this action will lead to additional factual support. DISH and
NagraStar reserve the right to supplernent or amend its claims and the basis for tñôse claims, with
leave of court if necessary, as additional investigation and discovery is conducted.
                                                      2
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 3 of 13 PageID #: 3




 or in the case of a pay-per-view program, the purchase price. NagraStar provides smart cards and

 other proprietary security technologies that form a conditional access system used to authorize the

 subscribers' receipt of DISH's satellite communications of television programming.

        9.        DISH contracts for and purchases the right to broadcast the television programming

 shown on its platform from networks, motion picture distributors, pay and specialty broadcasters,

 sports leagues, and other rights holders. DISH's subscribers enjoy access to hundreds of channels,

 includingmovie channels from HBO, Showtime, Cinemax, andstarz; sports channels from ESPN,

 NFL Network, MLB Network, and V/illow Cricket; and other channels such as Discovery, A&E,

 Disney, TNT, TBS, USA, BET, and Bravo, among many others (the "DISH Programming").

        10.      The works broadcast by DISH are copyrighted. DISH and NagraStar have the

authority of the copyright holders to protect the works from unauthorized reception and viewing.

        1   1.   DISH programming       is   digitized, compressed, and scrambled prior      to   being

transmitted to multiple satellites located in geo-synchronous orbit above Earth. The satellites,

which have relatively fixed footprints covering the United States and parts of Canada, Mexico,

and the Caribbean, relay the encrypted signal back to Earth where        it   can be received by DISH

subscribers that have the necessary equipment.

       12.       A DISH satellite television system consists of   a compatible dish antenna, receiver,

smart card which     in some   instances is intemalized   in the receiver, television, and cabling to

connect the components. DISH provides receivers, dish antenna, and other digital equipment for

the DISH system. Smart cards and other proprietary security technologies that form a conditional

access system are supplied by NagraStar.

       13.       Each DISH receiver and NagraStar smart card is assigned a unique serial number

that is used by DISH when activating the equipment and to ensure the equipment only decrypts


                                                  J
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 4 of 13 PageID #: 4




 programming the customer is authorized to receive as part of his subscription package and pay-

 per-view purchases.

         14.     The NagraStar conditional access system performs two interrelated functions in the

 ordinary course of its operation: first, subscriber rights management, which allows DISH to "turn

 on" and "turn   off' programming a customer     has ordered, cancelled, or changed; and second,

 protection of the NagraStar control words that descramble DISH's satellite signal, which in tum

prevents unauthorized decryption of DISH programming.

        15.      An integral part of NagraStar's conditional access system is a smart card having   a

secure embedded microprocessor. The DISH receiverprocesses an incoming DISH satellite signal

by locating an encrypted part of the transmission known as the NagraStar entitlement control

message and forwards     it to the smart card. Provided the subscriber is tuned to a channel he is

authorized to watch, the smart card uses its decryption keys to unlock the message, uncovering a

NagraStar control word. The control word is then transmitted back to the receiver to decrypt the

DISH satellite signal.

        16.    Together, the DISH receiver and NagraStar smart card convert DISH's encrypted

satellite signal into viewable programming that can be displayed on the attached television of an

authorized DISH subscriber.

                       PIRACY OF DISH NETWORK PROGRAMMING

        17.    The term "piract'' (or signal theft) is used throughout the pay-tv industry to refer

to the circumvention of security technology protecting a pay-tv signal andlor the unauthonzed

reception, decryption, or viewing of a pay-tv signal. A form of satellite piracy exists that goes by

several names including oocontrol word sharing," "Internet key sharing," or more simply   "IKS."




                                                 4
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 5 of 13 PageID #: 5




         18.     With IKS, once piracy software is loaded onto an unauthorized receiver, the end

 user connects the receiver to the Intemet via a built-in Ethernet port or an add-on dongle. The

 Internet connection automatically updates piracy software on the receiver and contacts a computer

 server that provides the necessary NagraStar control words.

         19.     The computer server, called an "IKS server," has multiple, subscribed NagraStar

 smart cards connected to it, and thus the ability to provide the control words. Access to an IKS

 server typically requires a valid passcode. Once access has been obtained, control words are sent

 from the IKS server over the Intemet to an unauthorizedreceiver, where they are used to decrypt

 DISH's signal and view programming without paying       a subscription fee.

                           DEF'ENDANT'S WR NGFUL CONDUCT

        20.     NFusion Private Server ("NFPS") is a subscription-based IKS service, whereby

members purchase a subscription to the IKS service to obtain the control words that are used to

circumvent the DISH and NagraStar security system and receive DISH's satellite broadcasts      of
television programming without authorization.

        21.     Digital TV is a Dominican Republic company that sold subscriptions to NFPS.

("IKS Server Passcodes"). Digital TV provided DISH and Nagra with copies of its          business

records pertaining to Defendant. Digital TV's records show that Defendant purchased at least 14

IKS Server Passcodes within the statute of limitations for each claim that Plaintifß are bringing

against Defendant. Each IKS Server Passcode that Defendant purchased is believed to have been

valid for a one year period of time.

       22.     On information and belief, Defendant re-sold certain IKS Server Passcodes that he

purchased from Digital   TV.   These IKS Server Passcodes enabled Defendant's customers to access

the NFPS service using an unauthorizedrcceiver loaded with piracy software. Each time that the



                                                 5
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 6 of 13 PageID #: 6




 customer tuned their unauthonzed receiver to an encrypted DISH channel, the receiver requested

 the control word for that particular channel from the IKS server. The IKS servers then retumed

 the NagraStar control word, which the customer used to decrypt DISH's satellite signal and view

 DISH programming without purchasing a subscription from DISH.

          23.     On information and belief, Defendant also used certain IKS Server Passcodes that

 he purchased for his own personal benefit. Defendant is believed to have used an IKS Server

 Passcode   in connection with an unauthonzed rcceived loaded with piracy software to access the

 IKS service. Each time Defendant tuned the unauthorized receiver to an encrypted DISH channel,

 the receiver requested the control word for that particular channel from the IKS server. The IKS

 server then returned the control word to Defendant, which he used to decrypt DISH's satellite

signal and view DISH programming without purchasing a subscription from DISH.

         24.     Defendant's actions cause actual and imminent irreparable harm for which there is

no adequate remedy at law. Through IKS piracy, Defendant has unlimited access to DISH

programming, including premium and pay-per-view channels, causing lost revenues that cannot

be   fully calculated. In addition, Defendant's actions damage the business reputations and goodwill

of Plaintifß, and result in the need for costly and continuous security updates, investigations, and

legal actions aimed at stopping satellite piracy.

                                     CLAIMS FOR RELIEF

                                             COUNT      I
         Trafficking In Circumvention Technology And Services In Violation Of The

                    Digital Millennium Copyright Act,17 U.S.C. g 1201(a)(2)

         25.    Plaintiffs repeat and reallege the allegations in paragraphs I-24.




                                                    6
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 7 of 13 PageID #: 7




         26.       On information and belief, Defendant has been importing, offering to the public,

 providing, or otherwise trafficking in IKS Server Passcodes in violation of 17 U.S.C. g 1201(a)(2).

         27.       The IKS Server Passcodes are primarily designed and produced for circumventing

 the DISH and NagraStar security system; have no commercially significant purpose or use other

 than to circumvent the DISH and NagraStar security system; and on information and belief are

 marketed by Defendant and others known to be acting             in concert for use in    circumventing

 Plaintifß' security   system.

         28.       Plaintiffs' security system is a technological measure that effectively controls

 access to, copying, and the distribution   of copyrighted works. Defendant's actions that constitute

 violations of 17U.S.C. $ 1201(a)(2)wereperformedwithoutpermission,authorization, orconsent

 from DISH, NagraStar, or any owner of the copyrighted programming broadcast by DISH.

        29.       Defendant violated 17 U.S.C.         $   1201(a)(2)   willfully and for purposes of
commercial advantage and private financial gain. Defendant knew or should have known his

actions are illegal and prohibited.

        30.       Defendant's violations cause damage to Plaintifß in an amount to be proven attnal.

Unless restrained and enjoined by the Court, Defendant          will    continue to violate 17 U.S.C.   $

1201,(a)(2).

                                              COUNT        II
               Distributing Signal Theft Devices And Equipment In Violation Of The

                        Federal CommunicatÍons Act,47 U.S.C. $ 605(eXa)

       31.        DISH and NagraStar repeat and reallege the allegations in paragraphs l-24.

       32.        On information and belief, Defendant has been importing, assembling, selling, or

otherwise distributing IKS server Passcodes in violation of 47 u.S.C. g 605(eXa).



                                                   7
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 8 of 13 PageID #: 8




           33.     The IKS Server Passcodes are primarily of assistance in decrypting DISH's satellite

 transmissions of television programming without authonzation. Defendant intended for the IKS

 Server Passcodes to be used for this putpose.

          34.      Defendant violated 47 U.S.C. $ 605(e)(a) willfully and for purposes of commercial

 advantage and private financial gain. Defendant knew or should have known his actions are illegal

 and prohibited.

          35.      Defendant's violations cause damage to DISH and NagraStar in an amount to be

 proven at trial. Unless restrained and enjoined by the Court, Defendant   will   continu e to violate 47

 u.S.c.   $ 605(eXa).


                                             COUNT     III
     Circumventing An Access Control Measure In Violation Of The Digital Millennium

                               Copyright Act,17 U.S.C. g 1201(a)(1)

          36.    Plaintifß repeat and reallege the allegations in paragraphs l-24.

          37.    Defendant has been circumventing Plaintifß' security system in violation         of 17
U.S.C. $ 1201(a)(1) by the acts set forth above, including his receipt of Plaintiffs' control words

from NFPS, and his use of those pirated control words to decrypt DISH's satellite transmissions

of television programming.

          38.    Plaintiffs' security system is a technological measure that effectively controls

access   to, copying, and distribution of copyrighted works. Defendant's actions that constitute

violations   of 17 U.S.C. $ 1201(a)(1)     were performed without the permission, consent, or

authorization of DISH, NagraStar, or any owner of copyrighted programming broadcast on the

DISH platform.




                                                  8
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 9 of 13 PageID #: 9




         39.     Defendant violated 17 U.S.C.          $ 1201(a)(l) willtully and for the purpose of
 commercial advantage or private financial gain.

         40.     Defendant knew or should have known his actions were illegal and prohibited.

 Such violations have and    will continue to cause damage to DISH     and NagraStar     in an amount to

 be proven   attnal. Unless restrained    and enjoined by the Court, Defendant    will continue to violate
 17 u.S.C. $ 1201(a)(1).

                                               COUNT IV

              Receiving Satellite Signals Without Authorization in Violation of the

                         Federal Communications Ãct,47 U.S.C. g 605(a)

        41.      Plaintiffs repeat and reallege the allegations in paragraphs T-24.

        42.      Through NFPS, Defendant has been receiving Plaintiffs' control words and DISH's

 satellite transmissions of television programming for his own benefit and without authonzation in

violation of 47 U.S.C. g 605(a).

        43.     Defendant violated 47 U.S.C. $ 605(a)       willfully and for purposes of commercial

advantage or private financial gain.

        44.     Defendant knew or should have known his actions were illegal and prohibited.

Such violations have and    will continue to cause damage to DISH     and NagraStar     in an amount to

be proven   attrial. Unless restrained   and enjoined by the Court, Defendant    will continue to violate
47 U.S.C. $ 60s(a).

                                               COUNT V

        Intercepting Satellite Signals in Violation of the Electronic Communications

                         Privacy Act, 18 U.S.C. gg 2511(1)(a) and2520

       45       Plaintiffs repeat and reallege the allegations in paragraphs l-24.


                                                   9
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 10 of 13 PageID #: 10




          46.     Through NFPS, Defendant has been intercepting Plaintiffs' control words and

   DISH's satellite transmissions of television programming in violation of 18 U.S.C. $$ 2511(1)(a)

  and2520.

          47.    Defendant violated 18 U.S.C. $$ 2511(1)(a) and 2520 for tortious and illegal

  purposes, or for commercial advantage or private financial gain.

          48.    Defendant's interception was intentional, and therefore illegal and prohibited. Such

  violations have and will continue to cause damage to Plaintifß in an amount to be proven at trial.

  Unless restrained and enjoined by the Court, Defendant      will   continue to violate 18 U.S.C. $$

  zsIt(l)(a) and2520.

                                       PRAYER          R RELIEF

         WHEREFORE, Plaintifß seek judgment against Defendant as follows:

         A.      For a grant of permanent injunctive relief restraining and enjoining Defendant, and

 his employees, agents, representatives, attorneys, and all persons acting or claiming to act on his

 behalf or under his direction or authority, and all persons actingin concert or in participation with

 him, from:

                 (1).     manufacturing, importing, offering to the public, providing, or trafficking

 in IKS Server Passcodes, and any other technology, product, service, device, component, or part

 thereof that:

                          (a).   is primarily designed or produced for circumventing the DISH and

 NagraStar security system or any other technological measure adopted by DISH and NagraStar

 that controls access to, copying, or the distribution of copyrighted works on the DISH platform;

                          (b).   has only a limited commercially significant purpose or use other

 than to circumvent the   DISH andlor NagraStar security system or any other technological measure


                                                  10
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 11 of 13 PageID #: 11




  adopted by DISH andlor NagraStar that controls access to, copying,           or the distribution of
  copyrighted works on the DISH platform; or

                           (c).    is marketed for use in circumventing DISH andlor NagraStar,s

  security system or any other technological measure adopted by DISH andlor NagraStar that

  controls access to, copying, or the distribution of copyrighted works on the DISH platform;

                  (2).     manufacturing, assembling, modifying, importing, exporting, selling, or

  distributing IKS Server Passcodes or any other product knowing or having reason to know that

  such product is primarily   of assistance in the unauthonzed decryption of direct-to-home satellite

  services;

                  (3).     circumventing the DISH andlor NagraStar security system, or assisting

  others to circumvent the DISH andlor NagraStar security system;

                  (4).     intercepting   or otherwise receiving DISH andlor NagraStar's     satellite

 transmissions of television programming without authorization, or assisting or procuring others to

 intercept or receive DISH andlor NagraStar's satellite transmissions of television programming

 without authorization;

         B.       For an order impounding, and authorizing DISH and NagraStar to take possession

 of and destroy, all IKS Server Passcodes, unauthorized receivers, piracy software, and any other

 devices, components, or parts thereof that are in the custody or control of Defendant and which

 the Court has reasonable cause to believe were involved in a violation of the Digital Millennium

 copyright Act,   17   u.s.c. $ 1201, or the Federal communications Act,47 u.s.c. g 605;

        C.      For an order directing Defendant to preserve and turn over to DISH and NagraStar

 all hard copy and electronic records that evidence, refer, or relate to IKS Server Passcodes or any

 other product that is used in satellite television piracy, including the manufacturers, exporters,


                                                   11
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 12 of 13 PageID #: 12




   importers, dealers, or purchasers of such products, or persons otherwise involved in operatin g any

  IKS server or receiving control words from same;

          D.          Award Plaintifß the greater of their actual damages together with any profits made

  by Defendant that are attributable to the violations alleged herein, or statutory damages in the

  amount of up to $2,500 for each violation        of   17 U.S.C. gg 1201(a)(1) and 1201(a)(2), under 17

  U.S.C. $$ 1203(c)(2) and 1203(c)(3)(A);

          E.          Award Plaintifß the greater of their actual damages together with any profits made

  by Defendant that are attributable to the violations alleged herein, or statutory damages in the

  amount of up to $100,000 for each violation of 47 U.S.C. g 605(e)(a), under 47 U.S.C.
                                                                                                           $

  605(eX3XCXi);

         F.           Award Plaintiffs the greater of their actual damages together with any profits made

 by Defendant that are attributable to the violations alleged herein, or statutory damages in the

 amount      of up to $10,000 for       each violation       of 47 U.S.C. g 605(a),   under 47 U.S.C.   $

 605(e)(3)(C)(i). Plaintiffs ask the Court to increase the amount by $100,000 for each violation, at

 the Court's discretion, in accordance with 47 U.S.C. g 605(e)(3)(CXii);

         G.           Award Plaintifß the greater of their actual damages together with anyprofits made

 by Defendant that are attributable to the violations alleged herein, or statutory damages in the

 amount of    $ 100   per day for each violation of 18 U.S.C. $$ 251 1(1)(a) or $ 10,000, under 18 U.S.C.

 $ 2s20(c)(2);

        H.        Award Plaintiffs punitive damages under 18 U.S.C. g 2520(b)(2);

        I.        Award Plaintifß their costs, attorney's fees, and investigative expenses under      17

 U.S.C. $ 1203(bx4)-(s),47 U.S.C. g 60s(eX3)(BXiiÐ, and 18 U.S.C. g 2s20(bX3);




                                                        12
Case 1:19-cv-05539-MKB-VMS Document 1 Filed 10/01/19 Page 13 of 13 PageID #: 13




         J.     For pre and post-judgment interest on all damages, from the earliest date permitted

  by law at the maximum rate permitted by law; and

         K.     For such additional relief as the Court deems just and equitable.

  Dated: Septembe{Q, 20t9

                                              Respectfully submitted,

                                              /s/ Robert   R   .T   ones
                                              COUGHLIN & GERIIART, LLP
                                              99 Corporate Drive
                                              Binghamton, NY 13904
                                              Telephone : (607) 7 23 -9 5 I I
                                              Facsimile: (607) 723 -1530
                                              rj ones@ c sl awo ffi ces. com


                                              Attorneys for Plaintiffs DISH Network L.L.C.
                                              and NagraStarLLC




                                               13
